Amendment No. I to the Automatic Self Administered YRT Reinsurance Agreement effective April 14, 2008 (hereinafter referred to as "Agreement") between American National Insurance Company (hereinafter referred to as "Ceding Company") NAIC Code 60739, FEIN 74-0484030 and Swiss Re Life & Health America Inc. (hereinafter referred to as "Reinsurer") Hartford, CT NAIC Code 82627, FEIN 06-0839705 Treaty ID: Executive UL It is hereby declared and agreed that effective January 1, 2009, Exhibit B Plans Covered and Binding Limits and Exhibit E Reinsurance Premiums shall be replaced by the attached Exhibit B Plans Covered and Binding Limits and Exhibit E Reinsurance Premiums in order to add a Variable Universal Life product using the existing reinsurance terms. All other terms and conditions of this Agreement shall remain unaltered. EXECUTION Made in duplicate and executed by all parties. The Ceding Company and the Reinsurer have caused this Amendment to be executed on the dates shown below. For American National Insurance Company EXHIBIT B Plans Covered and Binding Limits The business automatically reinsured under this Agreement is defined as follows. B.1PLANS, RIDERS AND BENEFITS Policies issued on plans with effective dates within the applicable period shown below may qualify for automatic reinsurance under the terms of this Agreement. Plan Identification Policy Form Commencement Date Rate Basis (Exh. E.1) Executive UL bands 3 and 4 (Policy Face Amounts $500,000+) Executive UL band 2 - facultative only (Policy Face Amounts $250,000-$499,000) Executive UL band 1 – to avoid overretention (Policy Face Amounts $100,000-$249,000) VUL2008 bands 3 and 4 (Policy Face Amounts $500,000+) VUL2008 band 2 – facultative only (Policy Face Amounts $250,000-$499,000) VUL2008 band 1 – to avoid overretention (Policy Face Amounts $100,000-$249,000) EXEC-UL, EXEC-ULU EXEC-UL, EXEC-ULU EXEC-UL, EXEC-ULU WQVUL08 GWQVULP08 GWQVULC08 WQVUL08 GWQVULP08 GWQVULC08 WQVUL08 GWQVULP08 GWQVULC08 April 14, 2008 April 14, 2008 April 14, 2008 January 1, 2009 January 1, 2009 January 1, 2009 1 1 1 2 2 2 B.2BASIS The Reinsurer's share will be 33.333334% of the total ceded amount on each policy on a first dollar quota share basis. This amount will not exceed the Reinsurer's share of the maximum Automatic Binding Limits specified in Exhibit B.3. B.3AUTOMATIC BINDING LIMITS (a) Life Issue Ages (Pool) Maximum Standard – Table 16 All $20,000,000 The (pool) maximum autobind amounts above exclude the Ceding Company's retention (b) Waiver of Premium Disability Benefits: Not Reinsured B.4JUMBO LIMITS The Ceding Company will not cede any risk automatically if, according to information available to the Ceding Company, the total amount in force and applied for on the life with all insurance companies, including any amount to be replaced, exceeds the applicable amounts shown below. (a)Life: S50,000,000 (b)Waiver of Premium Disability Benefits: Not Reinsured. B.5CONDITIONAL RECEIPT OR TEMPORARY INSURANCE AGREEMENT The amount of coverage provided by the Reinsurer under a Conditional Receipt (or Interim Receipt) will not exceed the lesser of: 1. The Reinsurer's share of $500,000; or 2. The Automatic Acceptance Limits; or 3. The Reinsurer's share of the difference between the amount of insurance provided by the Conditional Receipt (or Interim Receipt) and the Ceding Company's maximum retention assuming the life had been underwritten as standard. The Ceding Company's retention will include any amounts retained under any inforce policies on the life. B.6CESSION LIMITS (a) Minimum Initial Cession: Total amount ceded to all reinsurers on an automatic basis must equal or exceed $75,000. (b) Trivial Amount: Total amount ceded to all reinsurers must exceed (c)
